Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

           Applicant's election with traverse of invention Group A (claims 19-22 readable) in the reply filed on12/17/2020 is acknowledged.  The traversal is on the ground(s) that claims 19-34 contain the same special technical feature of independent claim 18, and as such, all relate to a single general inventive concept under PCT Rule 13.1.  In response, independent claim 18 has no special technical feature (see the 102 rejection below) and thus does not bind the groups together as per 37 CFR 1.476d.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.        Claims 19-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
           (1) In claims 19-22, line 2, the term “exclusively” means “in a manner limited to what is designated”.  However, the claims further recite limitations which are not in the limited manner.  It is suggested the tem “exclusively” be deleted from the claims.

           (3) In claim 19, line 4, “the ground plane is clamped by an underside of a floor plate” does not make sense.  It appears “clamped” should read --defined--.  Further, “a floor plate” is vague should read --a floor plate of the hand-held machine tool--. 
           (4) In claim 19, line 5, “a hand-held machine tool is vague and should read the --hand-held machine tool-- since it refers to the one previously cited.
           (5) In claim 19, lines 5-6, “in a zero-degree position and set for a maximum cutting depth of the hand-held machine” is indefinite because it is unclear how a zero-degree position is and how a maximum cutting depth is set.  It is suggested this limitation be deleted.
           (6) In claim 20, line 3, “the axial plane is clamped by a rotation axis and a radius of the tool” does not make sense.  It appears “clamped” should read --defined--.  Further, “a rotation axis” is vague.  Shouldn’t it refer to the one cited at line 2 of claim 19?  It is suggested “a rotation axis”, at line 3 of claim 20, be changed to --the rotation axis--.
           (7) In claim 20, line 4, “a section of the ground plane” is incorrect.  It should read --a section 12 of the floor plate 10--.  See paragraph [0042], lines 1-3 of the original specification. 
           (8) In claim 20, line 5, “the axis of rotation” is vague and indefinite and should read --the rotation axis--. 

         (10) In claim 22, line 3, “the handle plane is clamped by a rotation axis and a radius of the tool” does not make sense.  It appears “clamped” should read --defined--.  
         (11) In claim 22, lines 4-5, “a section of a ground plane” does not agree with paragraph [0044] of the original specification.  The phrase should read --a section 13 of a floor plate 10 of the hand-held machine tool which contacts a workpiece in an operating mode of the hand-held machine tool--.  
       
Claim Rejection - 35 U.S.C. 102(a)(2)
1.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

18 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haneda et al. (U.S. Patent Application Publication No. 2017/0203462, hereinafter “Haneda”).  
           Regarding claim 18, Haneda discloses a hand-held machine tool (see Fig15) comprising:
           an electric motor (23, not illustrated in Fig.15 but can be seen in Fig.3) for rotationally driving a tool (i.e. a saw chain 22 of the guide bar 21) disposed on the hand-held machine tool (10);
           a front handle (15) and a rear handle (13) with respect to an advancing direction of the hand-held machine tool (10, note the tool is able to be advanced in any direction as desired by a user, including rear to front as shown in Fig.15); and 
           a receiving recess (11c) for receiving a replaceable battery (31);
           wherein the rear handle (13) is pivotably mounted about a pivot axis (A, see Fig.15(b) as annotated below) such that the rear handle (13) is pivotable out upwards (Fig.15(b)), wherein when the rear handle (13) is in a pivoted out state (Fig.15(b)) the receiving recess (11c) is accessible for insertion or removal of the replaceable battery (31), and wherein when the rear handle (13) is in a pivoted in state (Fig.15(a)) the insertion or removal of the replaceable battery (31) into or out of the receiving recess (11c) is blocked as claimed.

    PNG
    media_image1.png
    505
    849
    media_image1.png
    Greyscale

Indication of Allowable Subject Matter
Claims 19, 20 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 
Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724